Citation Nr: 0315705	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  93-11 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for multiple 
sclerosis, currently evaluated as 40 percent disabling.  

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to January 
1955.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1992 rating decision of the New York, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran currently resides in Florida and 
as a consequence, his claim under the jurisdiction of the St. 
Petersburg, Florida RO.  


REMAND

The Board has reviewed the record and finds that additional 
development is necessary prior to the completion of its 
appellate review.  In particular, the Board notes that 
additional evidence dated in June 2003 was received into the 
record and that such evidence has not been subject to an 
initial review by the RO.  

In addition, the Board notes that a Judge that is no longer 
employed at the Board afforded the veteran a Travel Board 
hearing in October 1993.  As a consequence, the veteran 
should be asked if he would like to provide testimony before 
another Judge currently employed before the Board.  

Finally, the veteran and his representative have requested 
that the veteran be afforded a neurological examination by 
someone other than the physician who examined him in January 
2001, alleging a conflict.  A September 2001 note in the 
veteran's file indicates that the veteran refused eye, 
genitourinary and neurological examinations at the St. 
Petersburg, Florida Medical Center.  In a November 2002 
statement, the veteran reported that he requested a 
neurological examination with another physician, but had not 
refused neurological examination altogether.  In December 
2002, the veteran recommended examination to be conducted at 
Palm Beach Medical Center.  A review of the records show that 
the veteran attended appointments scheduled at the Palm Beach 
Medical Center.  In addition, his treatment appears to have 
been provided at that location.  He should therefore be 
afforded another opportunity to have medical examinations 
accomplished.  However, the location of these examinations 
should be changed to the Palm Beach facility.  

In view of the foregoing, and in order to afford the veteran 
due process of law, the case must be remanded to the RO for 
the actions set forth below:  

1.  The RO should inform the veteran that 
he has provided testimony in this case on 
two occasions; the transcripts from each 
hearing are in his claims folder.  Inform 
the veteran that the previous judge who 
reviewed his case has retired and ask the 
veteran whether he wishes to provide 
testimony at another hearing before Judge 
currently employed at the Board.  

2.  The RO should conduct an initial 
review of the additional evidence dated 
in June 2003.  In addition, the RO should 
consider the propriety of conducting 
additional development that potentially 
is generated by the information provided 
in the June 2003 statement.  Any 
additional evidence obtained should be 
made a part of the veteran's permanent 
record.  

3.  The RO should afford the veteran a 
special neurological examination at the 
Palm Beach VA facility to determine the 
current nature and extent of neurological 
disablement due to service-connected 
disability.  The examination should be 
conducted by someone other than the 
physician who examined him in January 
2001.  The neurological examiner should 
evaluate each of the veteran's 
extremities with respect to all sensory 
and motor impairment.  The veteran's 
ability to ambulate, the remaining 
balance and propulsion of each foot, and 
the ability of each hand to grasp and 
manipulate should be described in detail.  
All indicated special studies and tests 
should be accomplished.  The examiner 
should specifically comment on the 
effects of the service-connected multiple 
sclerosis on the veteran's ordinary 
activity and on how it impairs him 
functionally, especially in the work 
place.  The examiner should render an 
opinion for the record as to the 
veteran's employability.  The claims 
folder should be made available to the 
examiner for use in studying the case.  

4.  The veteran should be afforded an eye 
examination at the Palm Beach VA facility 
in order to determine the current nature 
and extent of any eye condition related 
to the service-connected multiple 
sclerosis.  The ophthalmologic examiner 
is asked to evaluate the degree of visual 
impairment as a result of multiple 
sclerosis, including optic atrophy.  Any 
and all impairment of ocular function 
attributable to multiple sclerosis should 
be measured and described in detail, to 
include the degree of impairment of the 
field of vision, central visual acuity, 
and muscle function.  All indicated 
special studies and tests should be 
accomplished.  The examiner should 
specifically comment on the effects of 
the service-connected multiple sclerosis 
on the veteran's ordinary activity and on 
how it impairs him functionally, 
especially in the work place.  The 
examiner should render an opinion for the 
record as to the veteran's employability.  
The claims folder should be made 
available to the examiner for use in 
studying the case.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.  If 
any development is incomplete, including 
if the requested examination reports do 
not contain all clinical findings, 
comments, and opinions requested, 
appropriate corrective action is to be 
implemented.

6.  Thereafter, the RO should review the 
evidence and adjudicate the veteran's 
claims.  In adjudicating the issue of 
entitlement to an increased rating for 
multiple sclerosis under pertinent 
diagnostic codes, the RO should consider 
whether the individual manifestations of 
the disease, such as impairment of 
vision, and neurological deficit in each 
upper extremity and each lower extremity 
warrant individual compensable ratings.  
The RO should also consider whether a 
rating in excess of 40 percent is 
warranted for bladder dysfunction due to 
multiple sclerosis.  

7.  Thereafter, the RO should 
readjudicate these claims.  If the 
benefits sought on appeal remain denied, 
the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response from the veteran or 
his representative.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




